DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular box shown in the drawings should be provided with descriptive text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2018/0254672 A1) in view of Jin et al. (US 2016/0043576 A1)
In regards to claim 9, Du discloses, in figure 2, an apparatus (20) for transmitting electrical energy to at least one electrical consumer (output of 15 connected to a load; Par 0025, 0029), the apparatus comprising: at least one transmitter (12) for transmitting an electrical energy having at least one first coil (Fig. 3, 122)and at least one first capacitor (C2) for producing a resonant tank circuit at the transmitter (Par 0031); at least one receiver (13) for receiving the energy transmitted by the transmitter, the receiver including at least one second coil (Fig. 3, 131) and at least one second capacitor (Fig. 3, C3) for producing a resonant tank circuit at the receiver, wherein the receiver is connectable to the consumer (output of 15 connected to a load) to form an electrical connection (Par 0025, 0029, 0032); a transformer (Fig. 3, 14) for matching an impedance between the resonant tank circuit at the receiver and the consumer (Par 0038; lines 24-33); and an electrical energy source (output of 11) for supplying the resonant tank circuit at the transmitter with electrical energy (Par 0029); the transmitter and the receiver jointly forming a series resonant tank circuit for Page 3 of 6Attorney Docket No. 5068.1308transferring the electrical energy from the 
However, Jin discloses, in figure 5, a power amplifier (516; Par 0023). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du to incorporate the teachings of Jin by including a power amplifier in order to amplify the first mixed signal to provide a transmission signal, and a transmit antenna configured to transmit the transmission signal (Jin; Par 0029.)
In regards to claim 10, Du in view of Jin disclose the apparatus as recited in claim 9. Du further discloses, in figure 3, wherein the first coil (122) and the first capacitor (C2) of the transmitter are connected in parallel with one another in order to produce a parallel resonant tank circuit at the transmitter (Par 0031).
In regards to claim 11, Du in view of Jin disclose the apparatus as recited in claim 9. Du further discloses, in figure 3, wherein the second coil (131) and the second capacitor (C3) of the receiver are connected in parallel with one another in order to produce a parallel resonant tank circuit at the receiver (Par 0032).
In regards to claim 23, Du in view of Jin disclose the apparatus as recited in claim 9. Du further discloses, in figure 2, wherein the electrical energy source (output of 11) is an AC voltage source (Par 0029).

Claims 12-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2018/0254672 A1) in view of Jin et al. (US 2016/0043576 A1) in further view of Reinhard et al. (US 2003/0030530 A1)
In regards to claim 12, Du in view of Jin disclose the apparatus as recited in claim 9 but does not clearly disclose wherein both the first and the second coil contain a ferrite core having a resistivity of 105 to 106 Ωm and also a magnetic permeability of 50 to 500.
However Reinhard discloses, in figure 1 and 2, wherein both the first and the second coil (122 and 131 respectively as discussed in Du) contain a ferrite core (100; par 0014). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du and Jin to incorporate the teachings of Reinhard by including wherein both the first and the second coil contain a ferrite core in order to improve magnetic coupling between the primary side and the secondary side and, consequently, an improved transfer of power (Reinhard; Par 0004)
Du, Jin and Reinhard disclose the claimed invention except for a ferrite core having a resistivity of 105 to 106 Ωm and also a magnetic permeability of 50 to 500. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a ferrite core having a resistivity of 105 to 106 Ωm and also a magnetic permeability of 50 to 500, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du and Jin to incorporate the teachings of Reinhard by including a ferrite core having a resistivity of 105 to 106 Ωm and also a magnetic permeability of 50 to 500 in order to improve magnetic coupling between the primary side and the secondary side and, consequently, an improved transfer of power (Reinhard; Par 0004).
In regards to claim 13, Du, Jin and Reinhard disclose the apparatus as recited in claim 12. Reinhard further discloses, in figure 1 and 2, wherein both the first and the second coil (122 and 131 respectively as discussed in Du) contain a ferrite core (100; par 0014). 

Du, Jin and Reinhard disclose the claimed invention except for a ferrite core having a magnetic permeability of 125. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a ferrite core having a magnetic permeability of 125, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du and Jin to incorporate the teachings of Reinhard by including a ferrite core having a magnetic permeability of 125 in order to improve magnetic coupling between the primary side and the secondary side and, consequently, an improved transfer of power (Reinhard; Par 0004).
In regards to claim 15, Du, Jin and Reinhard disclose the apparatus as recited in claim 12. Reinhard further discloses, in figure 1 and 2, wherein the ferrite core is configured in a U-shaped fashion (100; Par 0014).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du and Jin to incorporate the teachings of Reinhard by including wherein the ferrite core is configured in a U-shaped fashion in order to improve magnetic coupling between the primary side and the secondary side and, consequently, an improved transfer of power (Reinhard; Par 0004).
2, such that a power density of 10 to 100 W/cm2 for an input power of 3 to 1000W is achievable during the transfer of the electrical energy from the transmitter to the receiver. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ferrite core having an active cross-sectional area of 2 to 10 cm2, such that a power density of 10 to 100 W/cm2 for an input power of 3 to 1000W is achievable during the transfer of the electrical energy from the transmitter to the receiver, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du and Jin to incorporate the teachings of Reinhard by including wherein the ferrite core has an active cross-sectional area of 2 to 10 cm2, such that a power density of 10 to 100 W/cm2 for an input power of 3 to 1000W is achievable during the transfer of the electrical energy from the transmitter to the receiver in order to improve magnetic coupling between the primary side and the secondary side and, consequently, an improved transfer of power (Reinhard; Par 0004).
In regards to claim 16, Du, Jin and Reinhard disclose the claimed invention except for wherein the ferrite core has an active cross-sectional area of 5.65 cm2, such that a power density of 35 W/cm2, for an input power of 200W, is achievable during the transfer of the electrical energy from the transmitter to the receiver.  It would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the ferrite core has an active cross-sectional area of 5.65 cm2, such that a power density of 35 W/cm2, for an input power of 200W, is achievable during the transfer of the electrical energy from the transmitter to the receiver, since it has been held that discovering an In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du and Jin to incorporate the teachings of Reinhard by including wherein the ferrite core has an active cross-sectional area of 5.65 cm2, such that a power density of 35 W/cm2, for an input power of 200W, is achievable during the transfer of the electrical energy from the transmitter to the receiver in order to improve magnetic coupling between the primary side and the secondary side and, consequently, an improved transfer of power (Reinhard; Par 0004).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2018/0254672 A1), Jin et al. (US 2016/0043576 A1), Reinhard et al. (US 2003/0030530 A1) in further view of Winkler et al. (US 2015/0123761 A1).
In regards to claim 14, Du, Jin, and Reinhard disclose the apparatus as recited in claim 12 but does not clearly disclose wherein the ferrite core at least partly contains nickel-zinc alloy.
 However, Winkler discloses, in figure 1, wherein the ferrite core (100) at least partly contains nickel-zinc alloy (Par 0037, 0040).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du, Jin, Reinhard to incorporate the teachings of Winkler by including wherein the ferrite core at least partly contains nickel-zinc alloy in order to have advantage that this material is electrically insulating as well as prevent the occurrence of air gaps (Winkler; Par 0015 and 0018)

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2018/0254672 A1) in view of Jin et al. (US 2016/0043576 A1) in further view of Kim et al. (US 2013/0176653 A1).
In regards to claim 17, Du in view of Jin disclose the apparatus as recited in claim 9 but does not clearly disclose wherein a frequency of the resonant tank circuit at the transmitter is between 2 and 30 MHz. 
However, Kim discloses, in figure 7A, wherein a frequency of the resonant tank circuit at the transmitter (Fig. 1, #1) is between 2 and 30 MHz (Par 0023-0024; The wireless power transmission device 1 may include a signal generator 10 which includes a Voltage Control Oscillator (VCO), to generate a signal of a preset frequency, such as a 6.78 MHz resonance frequency).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du and Jin to incorporate the teachings of Kim by including wherein a frequency of the resonant tank circuit at the transmitter is between 2 and 30 MHz in order to provide an over-voltage protection operation by detuning a resonance frequency if the input voltage is higher than the preset over-voltage protection start reference voltage (Kim; Par 0013).
In regards to claim 18, Du, Jin, and Kim disclose the apparatus as recited in claim 17. Kim further discloses, in figure 7A, wherein a frequency of the resonant tank circuit at the transmitter (Fig. 1, #1) is between 6.765 and 6.795 MHz (Par 0023-0024; The wireless power transmission device 1 may include a signal generator 10 which includes a Voltage Control Oscillator (VCO), to generate a signal of a preset frequency, such as a 6.78 MHz resonance frequency).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du and Jin to incorporate the teachings of Kim by including wherein a frequency of the resonant tank circuit at the transmitter is between 6.765 and 6.795 
In regards to claim 19, Du, Jin, and Kim disclose the apparatus as recited in claim 18. Kim further discloses, in figure 7A, wherein a frequency of the resonant tank circuit at the transmitter (Fig. 1, #1) is 6.78 MHz (Par 0023-0024; The wireless power transmission device 1 may include a signal generator 10 which includes a Voltage Control Oscillator (VCO), to generate a signal of a preset frequency, such as a 6.78 MHz resonance frequency). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du and Jin to incorporate the teachings of Kim by including wherein a frequency of the resonant tank circuit at the transmitter is 6.78 MHz in order to provide an over-voltage protection operation by detuning a resonance frequency if the input voltage is higher than the preset over-voltage protection start reference voltage (Kim; Par 0013).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2018/0254672 A1) in view of Jin et al. (US 2016/0043576 A1) in further view of Miyauchi et al. (US 2013/0234529 A1) 
In regards to claim 20, Du in view of Jin discloses the apparatus as recited in claim 9 but does not clearly disclose wherein the transmitter or the receiver includes a variable capacitor for tuning a resonant frequency.
However, Miyauchi discloses, in figure 1, wherein the transmitter (Fig. 2, 12 as discussed in Du) or the receiver includes a variable capacitor (11) for tuning a resonant frequency (Par 0050, 0054).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du and Jin to incorporate the teachings of Miyauchi by including wherein the transmitter or the receiver includes a variable capacitor for tuning a resonant 
In regards to claim 21, Du, Jin, and Miyauchi disclose the apparatus as recited in claim 20. Miyauchi further discloses, in figure 1, wherein the variable capacitor (11) is a trimmer capacitor (Par 0050).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du and Jin to incorporate the teachings of Miyauchi by including wherein the variable capacitor is a trimmer capacitor in order to enable the power transfer efficiency of transferring power from the power transmission coil 4a to be maintained at a practically sufficient level, thus achieving effects such as an increased possible power transfer distance and so on (Miyauchi; Par 0059).
In regards to claim 22, Du in view of Jin discloses the apparatus as recited in claim 9 but does not clearly disclose wherein the electrical consumer is a rechargeable battery. 
However, Miyauchi discloses, in figure 5A, wherein the electrical consumer (8) is a rechargeable battery (Par 0075).
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du and Jin to incorporate the teachings of Miyauchi by including wherein the electrical consumer is a rechargeable battery in order enhance power transfer efficiency (Miyauchi; Par 0076).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W LAM/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/               Primary Examiner, Art Unit 2896